19-36300-cgm   Doc 326   Filed 10/10/19 Entered 10/10/19 12:28:48   Main Document
                                       Pg 1 of 8
19-36300-cgm   Doc 326   Filed 10/10/19 Entered 10/10/19 12:28:48   Main Document
                                       Pg 2 of 8
19-36300-cgm   Doc 326   Filed 10/10/19 Entered 10/10/19 12:28:48   Main Document
                                       Pg 3 of 8
19-36300-cgm   Doc 326   Filed 10/10/19 Entered 10/10/19 12:28:48   Main Document
                                       Pg 4 of 8
19-36300-cgm   Doc 326   Filed 10/10/19 Entered 10/10/19 12:28:48   Main Document
                                       Pg 5 of 8
19-36300-cgm   Doc 326   Filed 10/10/19 Entered 10/10/19 12:28:48   Main Document
                                       Pg 6 of 8
19-36300-cgm   Doc 326   Filed 10/10/19 Entered 10/10/19 12:28:48   Main Document
                                       Pg 7 of 8
19-36300-cgm   Doc 326   Filed 10/10/19 Entered 10/10/19 12:28:48   Main Document
                                       Pg 8 of 8
